Herrick, J.:
The order1 appealed from should be reversed as having been impro vidently made. Conceding that the. defendant was entitled to receive two days’ notice in writing of the application, for the appointment, of a receiver, that was a requisite that he could, waive;
The proceedings were proceedings in the Supreme Court, where attorneys are recognized,, and' where their acts in the course of the proceedings in which they are ¡employed are binding upon ■ their clients. The defendant was represented- by - an attorney,, and that, attorney voluntarily agreed to appear before, the county judge at a time stated, for the purpose of attending to an. application; which is an ordinary one in supplementary proceedings: He agreed upon the receiver to be appointed, and by liis. acts waived any objections that might have been. raised by or in behalf of his client, to .'the regularity of the proceedings.
There is no claim in the moving papers that the attorney was not authorized to.appear for ¡the defendant, or that it was not a proper, case for the appointment of a' receiver. ' •
It is unnecessary' to cite precedents as to the authority of an' attorney to appear for his client, and as to the extent to which he can bind him or waive requirements of practice in the progress of litigation or of special proceedings.
The order should be reversed, with ten dollars costs and disbursements of this appeal, and the motion denied, with ten dollars costs..
All concurred.
Order reversed, with ten dollars costs and disbursements- of this appeal, and the motion denied, with ten dollars costs.,